Case: 21-50458       Document: 00516295766           Page: 1      Date Filed: 04/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                April 26, 2022
                                     No. 21-50458                               Lyle W. Cayce
                                                                                     Clerk

   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Akeem De’Quan Hughes,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 6:20-CR-132


   Before Jolly, Smith, and Engelhardt, Circuit Judges.
   Per Curiam:*

          Akeem Hughes pleaded guilty of being a felon in possession of a fire-
   arm. The government sought and received a sentencing enhancement on the
   premise that Hughes had also been engaged in drug distribution. He appeals
   that determination as clearly erroneous. We disagree and therefore affirm.



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50458         Document: 00516295766               Page: 2       Date Filed: 04/26/2022




                                           No. 21-50458


                                                 I.
           Police contacted Hughes in response to a call from someone who
   complained that Hughes had stolen his gun. Hughes admitted to possessing
   the gun but claimed that the caller, a friend of his, had given it to him as
   collateral for a $100 loan. Hughes was never charged with theft, but a com-
   puter search revealed that he had felony convictions. Police therefore
   arrested him as a felon in possession of a firearm. A search of his person
   revealed 5.5 grams of methamphetamine in a single baggie, six Adderall
   capsules (3.4 grams) in another baggie, a glass pipe with white residue, and
   an undisclosed amount of “US currency.”
           Hughes pleaded guilty of unlawful possession of a firearm as a felon in
   violation of 18 U.S.C. § 922(g)(1). The state also charged him with drug
   possession, but that proceeding is not at issue here.
           In addition to accounting for Hughes’s acceptance of responsibility
   and criminal history, the presentence investigation report proposed a four-
   level sentencing enhancement for possession of a firearm in connection with
   another felony offense. The enhancement increased Hughes’s maximum
   guideline sentence by over a year. Hughes objected to the enhancement, but
   the government averred that he had been engaged in the felony of drug distri-
   bution. If that was true, then the connection between the offense and his
   firearm could be legally presumed. United States v. Jeffries, 587 F.3d 690,
   692–93 (5th Cir. 2009). 1
           At sentencing, Hughes and the government contested whether the
   evidence suggested that he was a drug dealer. The government relied


           1
            If, to the contrary, Hughes was only engaged in the felony of drug possession,
   there would be no presumed connection, and the government would have to prove that his
   possession of a firearm facilitated his possession of the drugs. See Jeffries, 587 F.3d at 692–
   93. The government has not offered such proof.




                                                 2
Case: 21-50458      Document: 00516295766           Page: 3    Date Filed: 04/26/2022




                                     No. 21-50458


   exclusively on the amount of drugs—5.5 grams of meth and 3.4 grams of
   Adderrall capsules—in Hughes’s possession. The government offered to
   provide testimony that those amounts are “consistent with distribution.” But
   the district court deemed that exercise unnecessary. Instead, it suggested
   that any amount of meth above five grams creates “almost a presumption”
   and “rings the bell to be a distributable amount.” The court therefore denied
   Hughes’s objection and sentenced him to forty-six months’ imprisonment,
   the top of the guideline range.

                                          II.
          Hughes timely objected to the sentencing enhancement, meaning that
   he is spared from the burdens of plain-error review. But as he concedes,
   “[t]he district court’s determination of the relationship between [a] firearm
   and another offense is a factual finding” and is therefore reviewed for clear
   error. United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010). That is a
   highly deferential standard—it means that we must affirm if the district
   court’s finding is “plausible in light of the record as a whole.” United States
   v. Ekanem, 555 F.3d 172, 175 (5th Cir. 2009) (internal quotation marks and
   citation omitted).
          The district court’s determination was based on a preponderance-of-
   the-evidence standard, with the burden on the government. See United States
   v. Rivera Juarez, 626 F.3d 246, 251 (5th Cir. 2010). Thus, this court must
   affirm if it is plausible that the government has shown, by a preponderance of
   the evidence, that Hughes was engaged in drug distribution.

                                         III.
          The standard of review resolves this case. “To be clearly erroneous, a
   decision must strike us as more than just maybe or probably wrong; it must
   . . . strike us as wrong with the force of a five-week-old, unrefrigerated dead
   fish.” Parts & Elec. Motors, Inc. v. Sterling Elec., Inc., 866 F.2d 228, 233 (7th




                                          3
Case: 21-50458      Document: 00516295766           Page: 4    Date Filed: 04/26/2022




                                     No. 21-50458


   Cir. 1988). That deferential posture is born of respect for the principle that
   “[t]he trial judge’s major role is the determination of fact, and with experi-
   ence in fulfilling that role comes expertise.” Anderson v. City of Bessemer City,
   470 U.S. 564, 574 (1985). It is not our place to “duplicate the role of the lower
   court.” Id. at 573.
          Thus, we need not conclude that the district court was likely correct.
   The court was apparently under the impression that five grams of meth
   created a legal presumption that Hughes was engaged in drug distribution. If
   that was the reasoning, that court was mistaken. Five grams of meth does
   clear a sentencing threshold under 21 U.S.C. § 841(b)(1)(B)(viii). But the
   amounts listed in that statute establish penalties, not legal presumptions of
   intent to distribute; the statute defines unlawful acts in a separate subsection,
   21 U.S.C. § 841(a). Nor are we aware of any other authority drawing bright
   lines between distributable and non-distributable drug quantities. Even if one
   ignored that problem, the amount shown in § 841 refers to actual (that is,
   pure) meth, see, e.g., United States v. Koss, 812 F.3d 460, 468 (5th Cir. 2016),
   but the record does not reflect any purity determination of Hughes’s supply.
   Nor does it specify how much amphetamine his six capsules of Adderall
   contained.
          The facts that are in the record leave room to doubt that Hughes was
   engaged in drug distribution. As the government conceded before the district
   court, Hughes’s possession of a meth pipe with residue is consistent with his
   story that he was using the drugs himself. Moreover, Hughes did not possess
   scales, cutting agents, or similar tools of the trade that courts sometimes use
   to infer involvement in drug trafficking. See, e.g., United States v. Clay,
   796 F. App’x 194, 196 (5th Cir. 2019) (per curiam); United States v. Bass,
   996 F.3d 729, 743 (5th Cir. 2021). If this court were addressing Hughes’s
   objection to the sentencing enhancement de novo, our decision might be
   different.



                                          4
Case: 21-50458        Document: 00516295766             Page: 5      Date Filed: 04/26/2022




                                        No. 21-50458


           Despite these observations, this fish is only recently deceased. The
   amount of drugs in Hughes’s possession was not large, but this court has
   occasionally affirmed findings based on similar quantities of comparable
   drugs. 2 Hughes points to an out-of-circuit decision noting expert testimony
   that 5.7 grams of meth could have been for only personal use. See United
   States v. Eastom, 320 F. App’x 879, 886 (10th Cir. 2009). But even in that
   case, one of the experts testified that the meth was more likely for distri-
   bution. See id. And although some of the circumstantial evidence favors
   Hughes, it remains true that he possessed drugs and a firearm in close prox-
   imity and that he possessed two different (if similar) kinds of drugs. Cf. Clay,
   796 F. App’x at 196 (proximity to weapons); Brown, 797 F. App’x at 859 (dif-
   ferent types of drugs). That evidence provides some support for the govern-
   ment’s position that Hughes was more likely than not engaged in distribution.
           Thus, though the record could be read to favor Hughes’s position, the
   district court’s conclusion remains plausible in light of the whole record.
   That is the only inquiry we may conduct. The judgment is AFFIRMED.




           2
              See United States v. Freeman, No. 20-50181, 2021 U.S. App. LEXIS 20431, at *11
   (5th Cir. July 9, 2021) (per curiam) (unpublished) (four grams of crack cocaine); United
   States v. Brown, 797 F. App’x 854, 859 (5th Cir. 2020) (per curiam) (roughly seven grams
   total of three different drugs).




                                              5